

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.3




MUTUAL RESCISSION AGREEMENT AND GENERAL RELEASE
 
This Mutual Rescission Agreement and General Release (“Rescission Agreement”) is
entered into as of June 1, 2010 (“Effective Date”) by and between BRAZIL GOLD
CORP., a Nevada corporation (“BRZG”), and RUSHEEN HANDELS AG, a Swiss
corporation (“RH”).  The parties to this Rescission Agreement are sometimes
individually referred to herein as a “Party” or collectively, as the “Parties.”
 
RECITALS
 
A.  
On or about the 19th day of May, 2010, the Parties entered into an Acquisition
Agreement (the “Acquisition”) in which RH agreed to sell, and BRZG agreed to
purchase, 1,980,000 units (99% of all of the issued and outstanding ownership
units (the “Units”)) in Amazonia Capital e Participacoes Ltda., a Brazilian
corporation (“Amazonia) in consideration for 44 million treasury shares of
BRZG’s common stock (“BRZG Purchase Shares”);

 
B.  
At the time of the Acquisition, the Units of Amazonia were owned by RH;

 
C.  
The Parties desire to rescind the Acquisition (the “Rescission”);

 
D.  
The Parties desire to settle and resolve all potential claims, legal actions,
judgments, disputes, claims, causes of action, and appeals against each other,
known or unknown, by entering into this Rescission Agreement; and

 
E.  
The Parties desire that this Rescission Agreement lawfully:  (i) rescind the
various business relationships between the Parties created by the Acquisition;
(ii) rescind all agreements linking the Parties together; (iii) provide for an
orderly and amicable separation of the Parties; and (iv) compromise and settle
all disputes between the Parties.

 
AGREEMENT
 
NOW THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and representations contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:
 
1. Rescission of Acquisition.  The Parties hereby rescind all agreements
constituting and comprising the Acquisition entered into on or about May 19,
2010, between BRZG and RH.  This termination includes, but is not limited to,
the following transactions and related documents (collectively the “Acquisition
Documents”):
 
1.1 The Acquisition Agreement (the “Acquisition Agreement”) by and between BRZG
and RH, dated on or about May 19, 2010, as amended by the Amendment to the
Acquisition Agreement dated on or about May 25, 2010;
 
1.2 The Certificate of Transfer of Ownership Units of Amazonia Capital e
Participacoes Ltda (the “Certificate of Transfer”), dated on or about June 1,
2010; and
 
1.3 All other agreements and documents by and between BRZG and RH entered into
on or about May 19, 2010, and thereafter.
 
2. Effectuation of the Rescission.  The Rescission is hereby effectuated through
the following steps:
 
2.1 First, all of the right, title, and interest in and to the 1,980,000 Units
of Amazonia held by BRZG is hereby transferred to RH.  As a result, RH owns 99%
of the issued and outstanding Ownership Units of Amazonia.
 
2.2 Second, the 44 million shares of common stock of BRZG (“BRZG Purchase
Shares”) held by those ten shareholders that became BRZG shareholders in
connection with or after the Acquisition (as set forth on the attached Exhibit
A, the “Shareholders”) is hereby cancelled.  The foregoing cancellations will be
effectuated by Shareholders returning the share certificates to BRZG.  The share
certificates will be delivered to BRZG’s transfer agent with the instructions to
cancel all such shares.
 
2.3 Third, John Young and Emil Malak will resign all positions held with BRZG.
 
3. Mutual Releases.
 
3.1 RH General Release.  RH and any and all of their agents, personal
representatives, successors, or assigns, as applicable (the “RH Parties”) do
hereby globally, immediately and forever release, remise, acquit, satisfy and
discharge BRZG and any and all of their affiliates, subsidiaries, officers,
directors, attorneys, agents, employees, personal representatives, successors,
or assigns, as applicable (the “BRZG Parties”), from any and all manner of
claims, benefits, rights, sums of money, causes of action, suits, debts,
obligations, losses, expenses, liabilities, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, executions, claims and demands
whatsoever, in law or in equity, of whatever nature or kind, known or unknown,
which the RH Parties ever had, now have, or may have, against the BRZG Parties
for, upon or by reason of any matter, cause or thing whatsoever, including, but
not limited to, any rights with respect to the Acquisition, from the beginning
of the world to the day of execution of this Agreement, with the exception of
the rights and obligations of the Parties under this Agreement.
 
3.2 BRZG Release.  The BRZG Parties do hereby globally, immediately and forever
release, remise, acquit, satisfy and discharge the RH Parties, from any and all
manner of claims, benefits, rights, sums of money, causes of action, suits,
debts, obligations, losses, expenses, liabilities, accounts, reckonings, bonds,
bills, specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, executions, claims and demands
whatsoever, in law or in equity, of whatever nature or kind, known or unknown,
which the BRZG Parties ever had, now have, or may have, against the RH Parties
for, upon or by reason of any matter, cause or thing whatsoever, including, but
not limited to, any rights with respect to the Acquisition, from the beginning
of the world to the day of execution of this Agreement, with the exception of
the rights and obligations of the Parties under this Agreement.
 
4. Representations and Warranties by RH.  RH represents, warrants and covenants
to BRZG as follows:
 
4.1 RH has the full power and authority to execute, deliver and perform this
Rescission Agreement and the documents related thereto;
 
4.2 This Rescission Agreement and the documents to be executed and delivered by
RH constitute the legal, valid and binding obligations of said parties,
enforceable against said parties, subject to bankruptcy, insolvency, moratorium,
reorganization and similar laws of general applicability affecting the rights
and remedies of creditors and to general principles of equity, regardless of
whether enforcement is sought in proceedings in equity or at law;
 
4.3 The execution and delivery by RH of this Rescission Agreement and the
documents, and the fulfillment of and compliance with the respective terms by
said parties does not and will not (i) conflict with or result in a breach of
the terms, conditions, or provisions of, (ii) constitute a default or event of
default under, (iii) give any third party the right to accelerate any obligation
under, (iv) result in a violation of, or (v) require any authorization, consent,
approval exemption or other action by or notice to any court or governmental
authority pursuant to, the articles of incorporation or any regulation, order or
contract to which the said parties are subject;
 
4.4 RH has not employed any broker, finder, advisor, consultant or other
intermediary in connection with this Rescission Agreement or documents, or any
other transaction contemplated hereby who is or might be entitled to any fee,
commission or other compensation from BRZG upon or as a result of the execution
of this Rescission Agreement or documents, or the consummation of the
transactions contemplated hereby; and
 
4.5 RH is not aware of any pending or threatened claims which would affect said
party’s ability to perform under this Rescission Agreement.
 
5. Representations and Warranties by BRZG.  BRZG represents and warrants to RH
as follows:
 
5.1 BRZG has the full power and authority to execute, deliver and perform this
Rescission Agreement and the documents related;
 
5.2 This Rescission Agreement and the documents to be executed and delivered by
BRZG have been duly approved by all requisite action of said parties and they
have full power and authority to execute, deliver and perform this Rescission
Agreement, together with all of the documents to be executed and delivered by
them;
 
5.3 This Rescission Agreement and the documents to be executed and delivered by
BRZG constitutes the legal, valid and binding obligations of said parties,
enforceable against said parties, subject to bankruptcy, insolvency, moratorium,
reorganization and similar laws of general applicability affecting the rights
and remedies of creditors and to general principles of equity, regardless of
whether enforcement is sought in proceedings in equity or at law;
 
5.4 The execution and delivery by BRZG of this Rescission Agreement and the
documents and the fulfillment of and compliance with the respective terms by
said parties does not and will not (i) conflict with or result in a breach of
the terms, conditions, or provisions of, (ii) constitute a default or event of
default under, (iii) give any third party the right to accelerate any obligation
under, (iv) result in a violation of, or (v) require any authorization, consent,
approval exemption or other action by or notice to any court or governmental
authority pursuant to, any regulation, order or contract to which said parties
are subject; and
 
5.5 BRZG has not employed any broker, finder, advisor, consultant or other
intermediary in connection with this Rescission Agreement, the documents, or the
transaction contemplated hereby who is or might be entitled to any fee,
commission or other compensation from RH, upon or as a result of the execution
of this Rescission Agreement, the documents, or the consummation of the
transactions contemplated hereby.
 
6. No Admission of Liability; Covenant Not to Sue.
 
6.1 The releases set forth in Section 3 above (the “General Releases”) are
accepted by the Parties hereto as compromises of disputed claims and comprise
part of the transactions contemplated herein, and shall not be construed as an
admission of liability on the part of any of the Parties thereto.
 
6.2 Each of the Parties hereto agrees that none of them, nor any of their
respective agents, employees, personal or legal representatives, successors or
permitted assigns will bring, commence, institute, maintain or prosecute any
action at law or proceeding in equity, or any legal proceeding whatsoever, or
any claim for relief or damages, against any of the other Parties hereto which
is based in whole or in part on any of the matters or claims released under the
General Releases. The Parties hereto agree that the releases contained in the
General Releases may be pleaded as a full and complete defense, and may be used
as a basis for an injunction against, any action or suit or other proceeding
that may be commenced, instituted, prosecuted or attempted by any of the other
Parties hereto or any of their personal or legal representatives, employees,
agents, officers, directors, successors or permitted assigns, in breach of any
of the provisions set forth in this Rescission Agreement. The Parties hereto
further agree that none of them will, at any time, take any action of any nature
whatsoever to (i) obtain a determination that this Rescission Agreement, or the
transactions contemplated hereby, are unlawful, illegal or against public
policy, (ii) challenge the validity or enforceability of the Rescission
Agreement or the transactions contemplated hereby, (iii) or that any of the
arrangements set forth in the Rescission Agreement, or any of the transactions
contemplated hereby, are unlawful in any other manner whatsoever.
 
7. Mutual Representation and Warranties by the Parties.
 
7.1 All of the representations, warranties, covenants, and agreements contained
in this Rescission Agreement are material and have been relied upon by each of
the Parties hereto and shall survive the closing of the Rescission for their
applicable statute of limitations. The representations and warranties contained
herein shall not be affected by any investigation, verification or examination
by any Party hereto or by anyone on behalf of such Party;
 
7.2 Each Party hereto acknowledges that he or it has had a full and fair
opportunity to review this Rescission Agreement, understands all of its terms
and provisions, and has consulted with an attorney of his or its choice before
executing this Rescission Agreement. Each Party also acknowledges that no
promises or inducements have been offered or given to him or it to persuade him
or it to execute this Rescission Agreement, other than that consideration herein
recited; that such Party is not relying on any representations or statements by
any other Party in connection with this Rescission Agreement, other than
representations and statements contained herein or instruments executed or
delivered pursuant to this Rescission Agreement; and that this Rescission
Agreement, together with instruments executed or delivered pursuant to this
Rescission Agreement, is intended as a full accord and satisfaction of bona fide
dispute concerning the relationship between the Parties; and
 
7.3 Each Party and his or its attorneys have made various statements and
representations to the other Parties and his or its attorneys during
negotiations leading to this Rescission Agreement. Nevertheless, each Party
specifically does not rely upon any statement, representation, legal opinion, or
promise of any other Party or his or its counsel in executing this Rescission
Agreement or in making the settlement provided for herein, except as expressly
stated in this Rescission Agreement. The representations and releases contained
in this Rescission Agreement will survive the consummation of the transactions
contemplated by this Rescission Agreement.
 
8. Confidentiality. No Party will disclose or use the terms of this Rescission
Agreement or the documents, other than the fact of settlement, to anyone other
than such Party's attorneys, members, managers, shareholders, lenders, or
accountants, in connection with arbitration/ litigation to enforce this
Rescission Agreement, or as otherwise required by law or as deemed appropriate
by BRZG’s legal counsel in connection with securities and other laws. Further,
the Parties agree that if any breach of this Section occurs, irreparable harm
not fully compensable by damages will occur. For that reason, in the event of
any breach of this Section, the nonbreaching Party will be entitled to
injunctive relief; as well as damages. Notwithstanding the arbitration provision
of this Rescission Agreement, either Party may seek injunctive relief in any
court having jurisdiction to enforce this Section.
 
9. Nondisparagement. From and after the date of this Rescission Agreement, each
Party will refrain from making any disparaging statements, communications or
comments about another Party to this Rescission Agreement, and from in any way
interfering with their existing or prospective business relationships.
 
10. Press Releases and Public Announcements. No Party shall issue any press
release or make any public announcement relating to the subject matter of this
Agreement without obtaining the prior approval of the other Parties, unless
otherwise required by law.
 
11. General Provisions.
 
11.1 Notices. All notices, requests, demands, claims, and other communications
under this Rescission Agreement must be in writing. Any notice, request, demand,
claim, or other communication under this Rescission Agreement will be deemed
duly given only if it is sent by registered, certified, or express mail, return
receipt requested, postage prepaid, and must be addressed to the intended
recipient as follows:
 
If to BRZG
at:                                                                                     Brazil
Gold Corp.
800 Bellevue Way NE #400
Bellevue, WA 98004
USA
Attention:  Lisa Boksenbaum


If to RH,
at:                                                                                     Rusheen
Handels AC
Churerstrasse 106
CH-8808 Pfaeffikon
Switzerland


With a copy
to:                                                                                     Joanne
McClusky
Barrister and Solicitor
810-675 W. Hastings Street
Vancouver, BC V6B 1N2
Canada
Facsimile: 604-684-2349


Notices will be deemed given and received upon confirmation of receipt if sent
by facsimile, the one day after pick-up if sent by reputable overnight courier,
next day delivery service, or three (3) days after mailing if sent by certified
or registered mail, or when delivered by express mail. Any Party may change the
address to which notices, requests, demands, claims and other communications
under this Rescission Agreement are to be delivered by giving the other Parties
notice in the manner set forth above;
 
11.2 Final Agreement. This Rescission Agreement and the related documents,
constitute a single, integrated, written contract expressing the entire
agreement of the Parties relative to this matter. No covenants, agreements,
representations or warranties of any kind whatsoever have been made by any
Party, except as specifically set forth herein and therein. All prior
discussions and negotiations have been and are merged and integrated into and
are superseded by, said documents;
 
11.3 Governing Law; Venue; Jurisdiction. This Rescission Agreement will be
governed and construed in accordance with the laws of the State of Washington,
without giving effect to choice of law principles.  Any proceeding arising out
of or relating to this Rescission Agreement must be brought in the United States
or State of Washington courts sitting in King County, Washington, and each of
the Parties irrevocably submits to the exclusive jurisdiction of each such court
in any such proceeding, waives any objection it may now or hereafter have to
venue or to convenience of forum, agrees that all claims in respect of the
proceeding shall be heard and determined only in any such court and agrees not
to bring any proceeding arising out of or relating to this Rescission Agreement
in any other court. The Parties agree that any of them may file a copy of this
paragraph with any court as written evidence of the knowing, voluntary and
bargained agreement between the Parties irrevocably to waive any objections to
venue or to convenience of forum. Process in any proceeding referred to in the
first sentence of this section may be served on any Party anywhere in the world.
 
11.4 Amendments in Writing. Any amendments to this Rescission Agreement must be
in writing and signed by or on behalf of all Parties to the Rescission
Agreement;
 
11.5 Enforceability; Waiver. Should any provision of this Rescission Agreement
be found legally unconscionable, objectionable, or otherwise unenforceable, all
other provisions of this Rescission Agreement will remain in full force and
effect. No delay or omission on the part of any Party hereto in exercising any
right hereunder shall operate as a waiver of such right or any other right under
this Rescission Agreement;
 
11.6 No Assignment of Any Rights or Claims. The Parties to this Rescission
Agreement warrant that they have not assigned the claims released herein, that
they will not assign the claims, and that they have the full right to execute
this Rescission Agreement;
 
11.7 Survival. The warranties, representations, covenants and agreements
contained in this Rescission Agreement will survive the closing of the
transactions described herein indefinitely;
 
11.8 Section Headings. The section headings appearing in this Rescission
Agreement have been inserted for the purpose of convenience and ready reference.
They do not purport to, and should not be deemed to define, limit, or extend the
scope or intent of any section;
 
11.9 Cooperation in Drafting. Each Party has cooperated in the drafting and
preparation of this Rescission Agreement. Hence, in any litigation concerning
this Rescission Agreement, the same will not be construed against any Party;
 
11.10 Expenses. All expenses in connection with the preparation of this
Rescission Agreement and documents, including, without limitation, counsel fees,
accounting fees and disbursements, shall be borne by the respective Parties
incurring such expense, whether or not such transactions are consummated;
 
11.11 Execution in Counterparts and by Facsimile. This Rescission Agreement,
documents, and either ancillary documents may be signed in counterparts and
facsimile copies, each of which may be delivered by telecopy or other electronic
means as agreed to by the Parties, but will not be effective until all Parties
have signed at least one counterpart;
 
11.12 Time is of the Essence. Time is of the essence with regard to all terms
and provisions set forth in this Agreement;
 
11.13 No Third Party Beneficiaries. This Rescission Agreement shall not confer
any rights or remedies under or by reason of this Rescission Agreement to or for
the benefit of any person other than the Parties to this Rescission Agreement
and their respective successors and assigns (including the heirs, beneficiaries
or legal representatives of the Parties), nor shall this Rescission Agreement
relieve or discharge the obligation or liability of any third persons to any
Party. This Rescission Agreement shall not give any third persons any right of
subrogation or action against any Party to this Rescission Agreement; and
 
11.14 Execution by Facsimile. This Rescission Agreement may be executed by
facsimile, and, upon such execution, shall have the same force and effect as an
original;
 


 
This Rescission Agreement is hereby made as of the Effective Date.
 


BRAZIL GOLD CORP.,
a Nevada corporation






By:       /s/ Thomas E.
Sawyer                                                         
Name:  Thomas E. Sawyer
Title:  Chief Executive Officer






RUSHEEN HANDELS AG
a Swiss corporation






By:        /s/ John
Young                                                        
Name:  John Young
Title:  Authorized Signatory




 
[Missing Graphic Reference]
 


EXHIBIT A
 
SHAREHOLDERS
 
Rusheen Handels AG
10,780,000 Shares
Thorne Limited
7,920,000 Shares
John Young
3,750,000 Shares
Osler Capital Partners S.A.
3,750,000 Shares
Velania Treuhand AG
200,000 Shares
Bluewater Financial Ltd.
3,750,000 Shares
Dartmore International Inc.
3,750,000 Shares
Executor Capital Inc.
3,750,000 Shares
Northlake Equities Inc.
3,750,000 Shares
Seacrest Ventures Ltd.
2,600,000 Shares
                           




 
 

--------------------------------------------------------------------------------

 
